           Case 5:19-cv-00489-R Document 80 Filed 05/27/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

VICKI JO LEWIS, individually and as        )
 co-Personal Representative of the         )
ESTATE OF ISAIAH MARK LEWIS,               )
deceased; and TROY LEVET LEWIS,            )
individually and as co-Representative of   )
the ESTATE OF ISAIAH MARK                  )
LEWIS, deceased,                           )
                                           )
                         Plaintiff,        )
v.                                         )         Case No. CIV-19-489-R
                                           )
CITY OF EDMOND, an Oklahoma                )
Municipal Corporation; POLICE SGT.         )
MILO BOX and POLICE OFFICER                )
DENTON SCHERMAN, individually,             )
                                           )
                         Defendants.       )

                                       ORDER

       Before the Court is the Motion of Amanda S. Yarusso to withdraw as attorney of

record for Plaintiffs [Doc. 79]. After consideration of the motion, the Court finds the

Motion should be granted.

       IT IS THEREFORE ORDERED that Amanda S. Yarusso is allowed to withdraw as

attorney of record for Plaintiffs.

       IT IS SO ORDERED this 27th day of May 2021.
